Citation Nr: 1823341	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to January 1, 1991, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968, and from October 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for coronary artery disease, effective January 30, 1998.  Jurisdiction remained with the RO in Detroit, Michigan.  The Veteran filed a timely notice of disagreement (NOD) in September 2011 with the assigned effective date for the grant of service connection. 

In March 2017, the Board found that the Veteran's January 1983 claim of service connection for coronary artery disease remained pending until it was finally denied in a May 1999 rating decision.  The Veteran's claim was pending before VA on May 3, 1989, entitling him to an effective date from the date after he separated, since the claim was received within one year from service, or the date the disability arose, whichever was later.  Therefore, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA medical opinion, to determine when his disability arose.  

In a November 2017 rating decision, and during the pendency of the appeal, the Veteran was granted an earlier effective date for his coronary artery disease, to January 1, 1991, the date the evidence showed the Veteran was diagnosed with the condition.  As this grant only represents a partial grant of the benefit sought on appeal, this claim remains pending before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the proper effective date for the grant of service connection for his coronary artery disease is his original claim for benefits, January 10, 1983.  

During service, a June 1980 Report of Medical Examination noted the Veteran's heart as abnormal and that he had symptoms at the apex.  A June 1982 emergency room record from Walter Reed Army Medical Center indicated that the Veteran complained of chest and left arm pain of varying degrees.  He stated that he had symptoms of tingling in his left arm and chest for the last three years.  A note was made to rule out acute myocardial ischemia and the Veteran was admitted to the hospital; however, his inpatient treatment records were not of record.

Private treatment records indicated that the Veteran was admitted to Detroit Osteopathic Hospital in June 1993 for what was believed to be a non-Q-wave myocardial infarction.  It was noted that he had previously been hospitalized for chest pain at Grace Hospital in 1991. 

In July 1993, the Veteran was transferred to St. John Hospital for a cardiac catheterization, which revealed atherosclerosis and coronary artery disease.  It was noted that he reported experiencing chest pain on and off since 1980.  He stated that he requested medical advice for his chest pain in 1980 and was diagnosed with possible cardiomegaly in Washington, D.C.  He also stated that he experienced chest pain in 1991 and was admitted to Grace Hospital.  He underwent a stress test, which was normal, and was diagnosed as having cardiomegaly.

In March 2017, the Board remanded the claim so that the Veteran's treatment records from Grace Hospital and the Walter Reed Medical Center could be obtained and a new medical opinion rendered as when the Veteran's coronary artery disease/ischemic heart disease (CAD/IHD) first arose. 

An April 2017 VA addendum opinion reflects that the examiner noted that the medical records showed a diagnosis of non-Q-wave myocardial infarction in 1993 and indicated a previous history of chest pain and hospitalization in January 1991.  Additional medical records revealed a history of myocardial infarction and angioplasty in 1992.  A 1993 cardiac catheterization note revealed a previous history of admission to the hospital in 1991 with chest pain.  However, while medical records revealed a previous history of chest pain in the 1980s, the examiner found that there was no clinical evidence pertaining to CAD or IHD.  Furthermore, while the Veteran's service treatment record dated in June 1982 revealed a history of varying degrees of atypical chest and arm pains for three years, these were less likely than not related to CAD or IHD.  Therefore, the examiner opined that the Veteran's CAD/IHD at least as likely as not first manifested in 1991. 

In April 2017, the Veteran was requested to provide an authorization to release his records from Grace Hospital in 1991.  In May 2017, the Veteran responded with an incomplete authorization, and the Appeals Management Center determined that it could not request the Veteran's records. 

In July 2017, the Appeals Management Center made a NPRC request under code 099 for the Veteran's in-patient Walter Reed Medical Center records.  In an October 2017 response, all available documents were sent for upload into VMBS.  However, it was noted that if clinical records were needed, a request should be made under code CO1.  Per the VA adjudication Manual, M21-1, Part III, Subpart iii, 2.B.4.e (How to Request Clinical Records from NPRC), CO1 is the code to use to request in-patient clinical treatment records.  

In an August 2017 letter to the Veteran, the Veteran was informed that a request was made to NPRC on April 6, 2017 for in-service inpatient clinical records, but received a negative response on June 3, 2017.

The Board finds that the dates contained within the August 2017 letter are incorrect and failed notify the Veteran that his authorization to release records from Grace Hospital was insufficient.  Furthermore, it does not appear that the Appeals Management Center made a follow-up request under code CO1 for the Veteran's in-service inpatient treatment records.  

Therefore, the Board finds that a remand is warranted for an additional attempt to obtain outstanding medical records that are pertinent to the Veteran's claim for an earlier effective date. 

Service personnel and treatment records obtained and associated with the Veteran's claims file include a January 1986 recording of the Veteran's heart, which revealed nonspecific S-T segment abnormalities and nonspecific T-wave abnormalities.  It is unclear whether these abnormalities are indicative of CAD/IHD.

Therefore, upon remand and after obtaining outstanding treatment records, an addendum VA opinion should be obtained to determine whether the Veteran's CAD/IHD arose prior to January 1, 1991. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to provide the names and addresses of any and all health care provides who have provided treatment for his heart condition, to include Grace Hospital in 1991.  After acquiring this information and obtaining any necessary authorizations, obtain and associate these records with the Veteran's claims file.  If the information provided by the Veteran is insufficient to make a request for records, the Veteran should be notified of this and given a chance to provide additional information.  Any requests made and negative responses received should be documented in the claims file.

2.  Request the Veteran's in-patient hospitalization records for treatment he received during service, including from the Walter Reed Medical Center, using the appropriate request code, to include CO1, and associate these records with the Veteran's claims file.  Any requests made and negative responses received should be documented in the claims file.

3.  Then, provide the Veteran's electronic claims file to a VA examiner for an opinion as to when his coronary artery disease/ischemic heart disease arose.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner is asked to provide an opinion as to when the Veteran's coronary artery disease/ischemic heart disease first arose.  In rendering the decision, the examiner should identify when the disability first manifested rather than when it was first diagnosed. 

The examiner is asked to comment on the Veteran's lay statements concerning onset of his heart disability, to include reports of chest pain, and whether the 1986 heart recording which revealed nonspecific S-T segment abnormalities and nonspecific T-wave abnormalities are indicative of coronary artery disease/ischemic heart disease. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

